Citation Nr: 0300294	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Propriety of an initial noncompensable evaluation for 
bilateral hearing loss.  

(The issue of service connection for acid reflux will be 
the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from October 1961 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
RO, which granted a claim of service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, with which evaluation the veteran expressed 
disagreement.  

Note is made that the veteran originally expressed 
disagreement with a May 2000 rating decision which denied 
service connection for bilateral hearing loss.  
Additionally, although he also expressed disagreement with 
the RO's May 2000 denial of numerous other claims, his 
September 2002 substantive appeal, received in response to 
an August 2002 statement of the case (SOC), was expressly 
and specifically limited to the two issues recognized by 
the Board herein.  That is, no other statements of the 
veteran or his representative were received after the 
August 2002 SOC, other than the October 2002 substantive 
appeal, and thus no other issues may be found to be on 
appeal before the Board at this time.  

As noted in the preceding page, the veteran's claim of 
service connection for acid reflux will be the subject of 
a future Board decision.  The Board is undertaking 
additional development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2)(2002) (See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002)).  When this development is 
complete, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving notice, and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim adjudicated 
on the merits herein, obtained all relevant and available 
evidence identified by the veteran, and provided him an 
appropriate VA medical examination, all in an effort to 
assist him in substantiating his claim.  

2.  The veteran has Level I hearing acuity in each ear on 
VA audiologic examination in April 2001.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
hearing loss are not met for any period during the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Table VI, 
Table VIA, and Table VII, 4.86, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
38 C.F.R. § 3.159 (VCAA).  The Board notes that the 
veteran was provided a full, comprehensive and adequate VA 
audiologic examination in April 2001.  The Board notes 
that the veteran's substantive appeal of October 2002 
includes the generalized assertion that his hearing 
impairment had increased in severity "since the last 
hearing test in 1998."  This factually inaccurate 
statement is an insufficient basis for the Board to find 
that VCAA has not been met, or that another VA audiologic 
examination is indicated, particularly since he was, in 
fact, give a VA audiologic examination in April 2001, the 
report of which appears to be complete and adequate in all 
regards.  This conclusion is additionally supported by the 
fact that neither the veteran nor his private attorney 
representative have identified any VA or private 
audiologic treatment from which the Board might reasonably 
conclude that there has been a change of condition since 
the April 2001 VA examination.  Moreover, had the veteran 
argued that a change of condition had occurred since the 
time of his April 2001 VA examination, the Board might 
have come to a different conclusion.  However, as he and 
his representative are factually in error-he was provided 
a VA examination subsequent to 1998, namely April 2001, 
the Board finds that VA has met its duty to assist in this 
case.  This conclusion is also supported by the findings 
on VA examination, which do not show that the veteran's 
audiologic impairment was close to the criteria for a 
compensable evaluation, as well as the fact that the 
veteran has not identified any subsequent private or VA 
treatment for bilateral hearing loss.  VCAA, in light of 
the above factors, does not compel the Board to favorably 
grant the request for another VA audiologic examination.  
With no statement that the veteran's hearing acuity has 
decreased since the time of the last VA examination in 
April 2001, the request is denied.

VA has also met VCAA's notice requirements: The notices of 
May 2000, January 2001 and March 2002 rating decisions and 
the August 2002 statement of the case (SOC) adequately 
explain why the evidence submitted to date does not 
support the veteran's broad assertions of entitlement to 
greater initial disability compensation for bilateral 
hearing loss.  The veteran was afforded every opportunity 
to provide his sworn testimony, and to either identify or 
submit evidence to substantiate his claim on appeal.  The 
above correspondences, notices and development indicates 
that the veteran was advised of what he needed to do to 
support his claim, and what VA would do in response.  That 
is, he was advised of what sort of evidence was needed as 
to the instant claim, he was advised of what evidence or 
information he needed to submit to VA, including notice of 
what evidence VA would obtain on its own, or in response 
to information provided by the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board is of the opinion that both the duty to assist and 
notice provisions of VCAA have been met in this case, and 
further development would serve no useful purpose, 
particularly given the medical evidence of record which is 
mechanically dispositive of the claim on appeal.  


Bilateral Hearing Loss

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated 
by the schedule for rating disabilities.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2002).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations, as are all potentially applicable 
diagnostic codes, whether raised by the veteran or not.  
See 38 C.F.R. § 4.1 (2002); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Frequently, the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in the case presently 
on appeal, the rating issue on appeal involves the 
propriety of an original evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
the Board has assessed the level of disability from the 
date of initial application for service connection to the 
present, determining whether the level of impairment 
warrants different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  

Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average 
hearing threshold, as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 
cycles per second. The rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for 
profound deafness. VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. 
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of 
discrimination based on the controlled speech 
discrimination test. The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
pure tone audiometry test. The numeric designation of 
impaired hearing (Levels I through XI) is determined for 
each ear by intersecting the vertical row appropriate for 
the percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row 
appropriate to the numeric designation level for the ear 
having the poorer hearing acuity. For example, if the 
better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent. 38 C.F.R. §§ 4.85(b), 
4.87.

Effective June 10, 1999, regulatory changes were made to 
the schedule for rating disabilities pertaining to 
diseases of the ear, including the criteria for evaluating 
hearing loss. Nevertheless, the method described above 
using Tables VI and VII was not changed, and therefore, 
does not affect the veteran's claim. Pertinent changes 
were made to 38 C.F.R. § 4.86, which are discussed below.

The regulations now provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a). The provisions 
of 38 C.F.R. § 4.86(b) provide that when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. In such cases, 
each ear is evaluated separately.  However, the veteran's 
hearing acuity does not meet the criteria for such 
exception evaluation, as detailed herein below.  

The veteran's hearing loss is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 
6100, Tables VI, VIA, VII of VA's rating schedule.  On 
April 2001 VA audiologic examination, the veteran 
demonstrated Level I hearing in both the left and right 
ear, with pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

10
45
50
55
LEFT

5
45
55
50

The average pure tone threshold was 40 decibels on the 
right and 39 on the left.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear 
and of 94 percent in the left ear.  The VA examiner noted 
that the veteran's VA claims file was reviewed, including 
his service medical records.  Additionally, the Board 
notes that the VA examiner recorded the veteran's 
complaints and reported medical history.  The diagnosis 
was normal hearing from 250 to 1500 hertz (Hz), sloping to 
a mild-to-moderate sensorineural hearing loss from 2000 to 
8000 Hz, bilaterally.  Contralateral acoustic reflexes 
were consistent with the audiogram findings.  There was 
thought to be no conditions which would warrant further 
audiological evaluation at that time.  Finally, this VA 
examination was performed by an audiologist.  

A VA physical examination of the ears was also conducted 
in April 2001.  The examining physician recorded the 
veteran's history.  Physical examination disclosed that 
the veteran wore hearing aids in both ears.  The external 
canals were clean, and there were no tympanic membrane 
changes.  No active ear disease was present, nor were 
there any signs of infection.  The diagnoses included 
decreased hearing and use of hearing aids.

Given the above audiologic findings on thorough VA 
examination, the veteran demonstrates Level I hearing 
bilaterally, warranting no more than a noncompensable 
evaluation for service-connected bilateral hearing loss.  
Additionally, 38 C.F.R. § 4.86(a) is not applicable as the 
puretone thresholds at the specified frequencies are not 
all 55 decibels or more, and the veteran does not 
demonstrates an exceptional pattern of hearing loss, and 
the Roman numeral obtained from Table VI is properly Level 
I, bilaterally, but no more.  Additionally, based on the 
foregoing findings, the Board finds that the veteran's 
bilateral hearing loss does not more closely approximate 
the criteria for the assignment of a 10 percent rating for 
any part of the appeal period under Diagnostic Code 6100.  
The claim on appeal is denied as against the weight of the 
medical evidence of record.  

In finding so, the Board has given all due consideration 
to the veteran's complaints of greater hearing impairment-
-although neither the veteran nor his representative have 
tried to define this in any way.  The Board presumes the 
general reference refers to difficulty in conversational 
hearing, or difficulty hearing in an environment of 
background noise, and the Board fully acknowledges the 
foregoing difficulties.  Nevertheless, under the 
applicable criteria, as set forth above, the veteran's 
hearing acuity is at level I in each ear, and a comparison 
of these findings with the schedular criteria does not 
demonstrate entitlement to a compensable rating.  
Accordingly, the assignment of an increased rating for the 
veteran's service-connected bilateral hearing loss is not 
in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.

In reaching the foregoing determination, the Board 
emphasizes that the propriety of assigning a 
noncompensable rating for service-connected bilateral 
hearing loss by means of a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluation has been upheld by the United 
States Court of Appeals for Veterans Claims (Court).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
claim is denied as against the weight of the clinical 
evidence of record. 

The Board additionally finds that the evidence of record 
does not suggest such an unusual or exceptional disability 
picture so as to render "impractical" the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321 
(2002).  Although the veteran has described conversational 
hearing impairment, the evidence shows that his very 
generalized complaints of entitlement to greater 
compensation are not shown to be based in fact, with 
minimal objective clinical findings on VA audiologic 
examination, and no basis for finding that the April 2001 
VA examination was inadequate in any significant regard.  
The salient point is that the veteran's minimal bilateral 
hearing loss has resulted in no periods of 
hospitalization, nor is any marked interference with 
employment shown.  Id.  It is undisputed that his service-
connected bilateral hearing loss has some adverse affect 
on his social life and employment, but it bears emphasis 
that the schedular rating criteria are designed to take 
such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual hearing loss disability--not  otherwise 
contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted for this claim on appeal.  




ORDER

The claim for an evaluation in excess of an initial 
noncompensable rating for bilateral hearing loss is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

